

115 HR 3987 IH: Protecting Americans from Gun Violence Act of 2017
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3987IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Ms. Velázquez (for herself, Ms. Clarke of New York, Mr. Meeks, Mr. Espaillat, Mrs. Napolitano, Ms. Jayapal, Mr. Engel, Mr. Gutiérrez, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce gun violence, fund gun violence research and victim assistance, and enhance the tracking
			 of lost and stolen firearms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Americans from Gun Violence Act of 2017. 2.Collection of fee for use of the national instant criminal background check system in transferring a firearm (a)In generalSection 923 of title 18, United States Code, is amended by adding at the end the following:
				
					(m)
 (1)When, pursuant to section 922(t) of this title, a licensee under this chapter is first required to contact the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act about a person with respect to a transaction involving one or more firearms, but before contacting the system, the licensee shall—
 (A)charge and collect from the person a fee in an amount equal to $1, regardless of the number of firearms involved in the transaction;
 (B)provide the person with a timestamped receipt acknowledging receipt of the fee from the person; and (C)maintain a written or electronic record of the transaction and the timestamped receipt for 3 years.
 (2)Not later than the end of the calendar quarter in which a licensee collects a fee under paragraph (1), the licensee shall transmit the amount of the fee to the Attorney General, who shall remit the amount to the Secretary of the Treasury.
						.
 (b)PenaltySection 924 of such title is amended by adding at the end the following:  (q) (1) (A)With respect to each violation of section 923(m) by a licensed manufacturer, licensed importer, or licensed dealer, the Attorney General shall, after notice and opportunity for hearing, impose a civil penalty of $2,500 on the licensee.
 (B)An action of the Attorney General under this paragraph may be reviewed only as provided under section 923(f).
 (2)The imposition of a civil penalty under paragraph (1) shall not preclude any administrative remedy that is otherwise available to the Attorney General..
 (c)Effective dateThe amendments made by this section shall take effect 30 days after the date of the enactment of this Act.
 3.CDC research on gun violenceSection 391 of the Public Health Service Act (42 U.S.C. 280b) is amended by adding at the end the following new subsection:
			
 (c)Gun violence researchIn carrying out subsection (a), the Secretary shall conduct or support research described in such subsection relating to gun violence..
		4.Dedication of revenues
 Of the amounts received by the Secretary of the Treasury pursuant to the amendment made by section 2(a) for fiscal year 2018 or any succeeding fiscal year:
 (1)The first $10,000,000 shall be available, without further appropriation, to the Centers for Disease Control and Prevention to carry out section 391(c) of the Public Health Service Act, as added by section 3.
 (2)The next $5,000,000 shall be available, without further appropriation, to the Attorney General, for the operation and maintenance of the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act.
 (3)The remainder shall be available, without further appropriation, to the Attorney General for such activities of the Office for Victim Assistance of the Federal Bureau of Investigation as the Attorney General deems appropriate.
			5.Reporting of lost or stolen firearms to local law enforcement authorities
 (a)Reporting requirementSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)Within 48 hours after a person who owns a firearm that has been shipped or transported in, or has been possessed in or affecting, interstate or foreign commerce, discovers or should have discovered the theft or loss of the firearm, the person shall report the theft or loss to local law enforcement authorities. To the best of the person’s ability, the person shall provide the following information, if known:
 (1)A description of the firearm, including the make, model, manufacturer, caliber, and serial number of the firearm, and any other distinguishing number or identification mark on the firearm.
 (2)Whether the firearm is being reported lost or stolen. (3)The date of the loss or theft.
 (4)The person’s name and address. (5)The location from which the firearm was lost or stolen..
 (b)PenaltiesSection 924 of such title is amended by adding at the end the following:  (r)Penalties for failure To report loss or theft of firearmWhoever violates section 922(aa) shall be fined $10,000, imprisoned not more than 1 year, or both, with respect to each firearm involved in the violation..
			(c)Requirement that local law enforcement authorities report lost or stolen firearms to the national
 crime information centerWithin 7 days after a local law enforcement authority receives a report that a firearm is lost or stolen, the authority shall transmit the report to the National Crime Information Center maintained by the Federal Bureau of Investigation.
			